August 2, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                     IN RE: AIDYN ROCHER, AN ADULT

                               NO. 14-15-00462-CV

                      _______________________________

       This cause, an appeal from the trial court’s order granting a name change but
denying a change in gender designation, signed May 6, 2015, was heard on the
transcript of the record. We have inspected the record and find no error in the trial
court’s order. We therefore order the trial court’s order AFFIRMED.

      We order appellant, Alex Winston Hunter, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.